DETAILED ACTION

Applicant’s amendment and response received on 6/8/21 has been entered. Claims 1-13 remain pending and under examination in the instant application. An action on the merits follows. 
The present application is being examined under the pre-AIA  first to invent provisions. Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 112


The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness has been withdrawn in view of applicant’s amendment to depend on claim 9, rather than on claim 19 which is not part of claim set of record. 

Claim Rejections - 35 USC § 103

Claims 1-3, 6, and 8 remain rejected under 35 U.S.C 103(a) as being unpatentable over U.S. Patent No. 7,198,774 (2007), hereafter referred to as Contag et al., in view of Adeghate (2002) Transplant Immunology, Vol. 10, 73-80, and Shitara et al. (2001) FEBS Lett., Vol. 500(1-2), 7-11. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
The applicant argues that Contag et al. only teaches to use in vivo imaging to track the localization of a traveling entity over time in a subject, citing column 2 and 16 of Contag et al., and that the claims as amended now recite that the cells engraft in the eye and are vascularized and/or innervated. The applicant argues that while Adeghate teaches transplantation of pancreatic islet cells in the anterior chamber of the eye, the skilled artisan would not have combined this teaching with that of Contag et al. as the engrafted cells taught by Adeghate et al. were not taught to move or distribute beyond the transplantation site. The applicant then states that Shitara et al. cannot cure the deficiencies of Contag et al. and Adeghate et al.
In response, applicant’s characterization of the teachings of Contag et al. is not representative of the full scope of the teachings of this reference. Contag’s teaching are not limited to tracking entities which move within a subject after administration. Contag et al. teaches a number of embodiments of their non-invasive imaging methods, and while Contag et al. does teach that the methods can be used to tract the localization of a fluorescently tagged entity as it distributes or travels from the site of administration, Contag et al. also teaches the non-invasive imaging of static/stationary entities. In one embodiment, Contag et al. teaches that tumor cells labeled with or containing light generating moieties can be administered to a host, allowed to form a tumor mass, and detected by imaging photon emissions from the light-generating moieties associated with the tumor cells using a photodetector device (Contag et al., columns 4, lines 14-27, and column 14, lines 61-67). Contag et al. further teaches that the fluorescent tumor mass can be monitored over time for tumor growth, where Contag et al. differentiates between non-invasive imaging of the growth of the tumor mass itself-a stationary group of cells, versus metastases- cells which have migrated to a separate area (Contag et al., columns 4 and 14). Note as well that the term “localization”, as used by Contag et al., is not limited to tracking a moving cell. Contag et al. in column 16, lines 32-35 states, “ In a related aspect, localization of, for example, injected tumor cells expressing a light-generating moiety, may consist of the cells colonizing a site within the animal and forming a tumor mass”. As such, applicant’s argument that combining the teachings of Adeghate et al. with the teachings of Contag et al. would render the methods of Contag unfit for its intended purpose of tracking moving cells is not found persuasive, as Contag et al. does in fact teach the use of their non-invasive imagining methods for detection of cells present in a stationary location, such as a tumor mass, over time.
Turning to Adeghate,  Adeghate et al. was cited for teaching that the eye is an immunoprivileged site in mammals and that transplantation of pancreatic islet beta cells through the cornea to the anterior chamber of the eye results in the successful engraftment and innervation of the cells and allows for their study in vivo (Adeghate et al., pages 73-74). Shitara et al. was cited to further  supplement Contag et al. by teaching the use of confocal laser scanning microscopy as a noninvasive way to detect fluorescently labeled cells or organelles in a mammalian early embryo over time (Shitara et al., pages 9-10). 
It is therefore maintained that in view of the motivation to transplant pancreatic beta cells into the anterior chamber of the eye, which is beneath the cornea, as taught by Adeghate et al. in order to study their engraftment and behavior, the motivation provided by Contag et al. to study transplanted cells in vivo using a non-invasive method such as a laser which monitors fluorescently labeled target cells in a stationary mass in a mammal over time, and in the presence of a test compound, and the teachings of Shitara et al. for a specific confocal laser scanning microscope capable of noninvasively detecting fluorescently labeled cells or fluorescently labeled organelles within a cell in a multicell organism over time, it would have been prima facie obvious to the skilled artisan at the time of filing to fluorescently label pancreatic beta cells, transplant them into the anterior chamber of the eye, and track their engraftment and/or response to a test compound using a noninvasive confocal laser scanning microscope to visualize the cells through the cornea, as the cornea is the exterior tissue directly above the transplanted cells. Further, based on the high degree of skill in cell biology and molecular biology at the time of filing, and the successful demonstration of noninvasive tracking of fluorescently labeled cells in a mammal, even through opaque tissues, demonstrated by Contag et al., and the demonstration of noninvasive imaging of fluorescent cells and organelles in cells of early embryos using confocal laser scanning microscopy taught by Shitara et al.,  the skilled artisan would have had a reasonable expectation of practicing the instant methods as claimed where transplanted cells are visualized non-invasively through the transparent cornea. 

Claims 4-5 remain rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,198,774 (2007), hereafter referred to as Contag et al., in view of Adeghate (2002) Transplant Immunology, Vol. 10, 73-80, and Shitara et al. (2001) FEBS Lett., Vol. 500(1-2), 7-11, as applied to claims 1-3, 6 and 8 above, and further in view of Urtti (2006) Adv. Drug Deliv. Rev., Vol. 58, 1131-1135. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
The applicant reiterates their arguments concerning the teachings of Contag et al. and Adeghate et al. and further argues that Shitara et al. and Urtti et al. do not cure the deficiencies of Contag et al. and Adeghate et al.  
In response, applicant’s arguments concerning the teachings of Contag et al. and Adeghate et al. were addressed in full above and were not found persuasive. Therefore, the rejection of record stands. 

Amended claims 1-3, and 6-13 are now rejected under 35 U.S.C 103(a) as being unpatentable over U.S. Patent No. 7,198,774 (2007), hereafter referred to as Contag et al., in view of Roe et al. (2006) Methods in Molecular Biology. Vol. 319 "Cell Imaging Techniques: Methods and Protocols", pages 37-66, Edited by Douglas Taatjes and Brooke Mossman, Adeghate (2002) Transplant Immunology, Vol. 10, 73-80, and Shitara et al. (2001) FEBS Lett., Vol. 500(1-2), 7-11. It is noted that as claim 12 has been amended to depend on claim 9, it is now included in this rejection.  Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
The applicant reiterates their arguments concerning the teachings of Contag et al. and Adeghate et al. and further argues that neither Roe et al. nor Shitara et al. cure the deficiencies of Contag et al. and Adeghate et al.  
In response, applicant’s arguments concerning the teachings of Contag et al. and Adeghate et al. were addressed in full above and were not found persuasive. Therefore, the rejection of record stands. 

Double Patenting

Amended claims 1-13 are now rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent 10,207,012, hereafter referred to as the ‘012 patent. It is noted that as claim 12 has been amended to depend on claim 9, it is now included in this rejection. The applicant states that they will consider filing a terminal disclaimer upon an indication that the claims are otherwise allowable. However, as no specific argument traversing the grounds of rejection have been provided, the rejection of record is maintained. 

No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633